United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1299
Issued: November 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 19, 2018 appellant, through counsel, filed a timely appeal from a June 6, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury on
January 27, 2017 while in the performance of duty.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 21, 2017 appellant, then a 46-year-old master behavioral detection
analyst/officer) filed a traumatic injury claim (Form CA-1) alleging that on January 27, 2017 at
approximately 2:40 p.m. she sustained sprains/strains of her neck, arm, and back when she was a
passenger in an employee airport shuttle bus traveling to the employee parking lot. She explained
that the bus driver slammed on the brakes to avoid hitting another bus. Appellant also alleged that
the bus driver was speeding and tailgating. On the reverse side of the claim form, the employing
establishment noted that her regular shift was from 6:00 a.m. to 2:30 p.m. Appellant did not stop
work.
In a February 3, 2017 ambulatory work/school release form, Dr. Louie A. Anquilo, a
Board-certified family practitioner, provided work restrictions for appellant, including no lifting
more than five pounds.
On March 6, 2017 the employing establishment controverted the claim. It argued that
appellant was not in the performance of duty at the time of injury because she was “not on shift
when the injury occurred, she was not inside the airport at a work location, and she was not actually
in the performance of duty, screening passengers.”
In development letters dated March 6, 2017, OWCP requested additional factual and
medical information from both appellant and the employing establishment. It posed eight
questions requesting that the employing establishment provide information relative to parking and
transportation at appellant’s duty station, including whether or not appellant was injured while on
the employee bus #108, whether the bus and parking lots were owned, controlled, or managed by
the employing establishment, and whether appellant was required to use/park in the “employee
lot” or if other parking was available.
In a narrative statement dated January 27, 2017, appellant provided additional details of
the incident and indicated that at approximately 2:40 p.m. on that date she was waiting for the
employee bus, which was delayed, to transport her to the employee parking lot. Eventually, three
employee buses arrived at the same time and she boarded the first bus #108, along with her
coworkers E.P. and C.B., as well as other airport employees. After the bus passed the upper and
lower level merger and the hourly parking garage and was half-way to the employee parking lots,
the driver slammed on the brakes while driving on the main road. Appellant asserted that the
driver was speeding and tailgating another bus. She reported that everyone on the bus was
screaming and yelling at the driver asking, “Why are you speeding?” Appellant held onto a railing
so that she would not fall on the floor and moved forward and backwards while still hanging onto
the railing. E.P. was in the front of the bus holding onto the railing and was thrown forward after
the driver suddenly braked and hit the windshield and the front inside panel of the bus. The driver
did not ask anyone if they were hurt and continued to drive. Appellant exited the bus in the
employee lot 1. She got into her car and started driving, but could not turn her neck to the left and
experienced pain in her left arm and shoulder. Appellant returned to work on January 28, 2017,
the following day, and reported the incident to her manager, E.M., who provided her with the
contact information for the bus driver’s supervisor, L.D. She called L.D. and he advised her to
make a report, but when she followed up with him to inquire when he was available to meet, he
indicated that he had nothing to do with it and that she would need to contact T.R. in Risk
Management who would be in on February 2, 2017. Appellant advised L.D. that she was in pain

2

and needed to get to the urgent care. L.D. responded by saying that he did not know what to tell
her. Appellant went to an urgent care facility on January 28, 2017.
Appellant also submitted a report dated January 28, 2017 from Dr. Anquilo diagnosing
elevated blood pressure, neck muscle spasm, strain of back, and strain of neck muscle.
On March 2, 2017 the employing establishment offered appellant a limited-duty job as a
modified master behavioral detection officer (BDO) effective March 3, 2017, in accordance with
Dr. Anquilo’s February 3, 2017 restrictions. Appellant accepted the modified job offer.
In a statement dated March 14, 2017, the employing establishment indicated: (1) appellant
did suffer an injury while riding on the employee bus #108; (2) the bus and parking lot was not
owned, controlled, or managed by the Transportation Security Agency (TSA), but the City of
Charlotte; (3) the lot was available for all airport employees to use, including airline employees,
concession employees, and TSA employees, but the general public did not have access to the
parking lot; (4) appellant was not required to park in this parking lot and there was a parking lot
available directly across from the terminal, within walking distance, however there was a fee to
park in that lot; (5) parking spaces in the airport employee lot were not assigned by the agency;
(6) the parking lot was monitored on occasion to ensure that cars in that lot had airport issued hang
tags; (7) TSA uniformed employees did not pay for parking as TSA paid the airport directly for
their parking hang tags; and (8) appellant was not entitled to reimbursement for travel to and from
the parking lot or for parking expenses, but employees did not pay for parking expenses.
In a March 9, 2017 report, Tony Connot, a certified physician assistant, diagnosed left
shoulder pain and indicated that appellant had sustained a left shoulder injury on January 27, 2017
when a bus she was riding at work to the parking lot stopped suddenly.
A magnetic resonance imaging (MRI) scan of the left shoulder dated March 14, 2017
demonstrated mild acromioclavicular (AC) degenerative joint disease (and minimal subacromial/
subdeltoid bursitis.
In a March 23, 2017 report, Dr. Scott Burbank, a Board-certified orthopedic surgeon,
diagnosed left shoulder sprain. He asserted that appellant injured her left shoulder at work on
January 20, 2017 while she was on a bus on her way to work. Appellant explained that she was
holding the handrail and was abruptly thrown forward. She described an abduction and externally
rotated force to her left shoulder. Appellant also stated that her shoulder began hurting
immediately after her injury. Dr. Burbank released appellant to return to work without restrictions
on March 24, 2017.
By decision dated April 10, 2017, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that her injury occurred in the performance of duty.
It found that the injury occurred after appellant’s work shift, on a bus which was not owned and
operated by the employing establishment, and that she was not performing any part of her assigned
duties at the time of the event.
On March 9, 2018 appellant, through counsel, requested reconsideration and argued that
the injury occurred on the employing establishment’s premises because: (1) the employee parking
lot was monitored by the employing establishment; (2) appellant’s parking was full subsidized by
the TSA; (3) the parking area for employees at the airport was separate and apart from public
parking areas and could only be accessed via employee parking buses from the terminal area; and
3

(4) the option of enrolling with the prior TSA parking contractor had been cancelled, thus, this was
the only parking option available to TSA employees at the airport. Counsel also submitted the
Board’s decision in M.C., Docket No. 09-1718 (issued March 5, 2010) in support of his arguments.
OWCP received a memorandum dated March 1, 2018 from M.A., an employee parking
coordinator, addressed employee rights and responsibilities as related to parking at Charlotte
Douglas International Airport (CLT) in Charlotte, North Carolina. The memorandum stated that
all TSA-CLT employees were welcome to enroll in the employee parking assistance program
(EPAP) and beginning April 1, 2016 screening personnel were eligible for fully-subsidized
parking, including BDOs. It further noted that employees could not be enrolled in both transit
benefits (Ex: bus, light rail) and the parking subsidy program (free airport parking). Nonscreening
personnel were not eligible for the fully-subsidized parking benefit and the cost of employee
parking at CLT Airport was $25.00 per month.
In a signed sworn affidavit dated March 8, 2018, appellant confirmed that she was
employed by TSA as a behavioral detection analyst and had been so employed for nine years. She
worked at the CLT Airport. Appellant stated that her work location was inside the terminal at the
security checkpoints; however, she was “required” to park her vehicle in an employee parking lot
and thereafter take a city-owned employee bus to the terminal. Beginning in 2016 TSA began
paying the cost for her parking, access to the parking lot was controlled by key card, and the TSA
monitored employee use to prevent unauthorized access during nonwork hours. The employing
establishment provided the parking at no cost to employees. The general public did not have access
to the parking garage, as it was solely for use by airport employees only. The parking location
was over two miles from the terminal and employees were required to take a city bus to and from
the location. Appellant stated that there was no alternate parking available for employees other
than this lot and it was on the bus en route to the employee parking lot that she sustained her injury
on January 27, 2017.
Counsel further submitted a copy of an employing establishment PowerPoint presentation
entitled “Fully Subsidized Parking Implementation (EPAP Airports)” that provided fully
subsidized parking for screening personnel, including transportation security officers (TSO) and
behavior detection officers. The program’s start date was targeted for April 1, 2016. Fully
subsidized parking was for designated lots only.
By decision dated June 6, 2018, OWCP denied modification of its April 10, 2017 decision,
finding that appellant was no longer performing her federal duties at the time of injury, the accident
happened when the shuttle bus was en route to a parking lot, which was not owned, operated, or
maintained by the Federal Government, the adjacent area was owned and controlled by the City of
Charlotte, and all the employees of the airport (including nonfederal employees) were allowed to
park there. It concluded that because neither the parking lot, nor the shuttle bus, was owned,
operated, or maintained by the employing establishment for the use of its employees, and she had
another option for parking, appellant was not injured on the employing establishment’s premises
or an extension of such premises and she was not performing employment-related work at the time
of the incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
4

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.6 The phrase sustained while in the performance
of duty is regarded as the equivalent of the coverage formula commonly found in workers’
compensation laws, namely, arising out of and in the course of performance.7 In the course of
employment relates to the elements of time, place, and work activity. To arise in the course of
employment, an injury must occur at a time when the employee may reasonably be stated to be
engaged in the employing establishment business, at a place where he or she may reasonably be
expected to be in connection with his or her employment, and while he or she was reasonably
fulfilling the duties of his or her employment or engaged in doing something incidental thereto.8
As to an employee having fixed hours and a fixed place of work, an injury occurring on
the premises while the employee is going to and from work before or after working hours or at
lunch time is compensable, but if the injury occurs off the premises, it is not compensable, subject
to certain exceptions. One of these is the proximity exception to the premises rule, which allows
constructive extension of the premises to those hazardous conditions which are proximate to the
premises and may, therefore, be considered as hazards of the employment.9 Underlying the
proximity exception is the principle that course of employment should extend to an injury that
occurred at a point where the employee was within the range of dangers associated with the
employment.10 The most common ground of extension is that the off-premises point at which the
injury occurred lies on the only route, or at least on the normal route, which employees must
traverse to reach the premises, and that, therefore, the special hazards of that route become the
hazards of the employment.11 This exception contains two components. The first is the presence

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

5 U.S.C. § 8102(a); J.K., Docket No. 17-0756 (issued July 11, 2018).

7

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers compensation law. J.K., id.; Bernard D. Blum, 1 ECAB 1 (1947).
8

See J.K., supra note 6; Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B.
Barenkamp (Joseph L.Barenkamp), 5 ECAB 228 (1952).
9

K.D., Docket No. 18-0617 (issued February 13, 2019); D.K., Docket No. 11-1029 (issued February 1, 2012).

10

See J.K., supra note 6; Jimmie Brooks, 54 ECAB 248 (2002); Syed M. Jawaid, 49 ECAB 627 (1998).

11

Arthur & Lex Larson, The Law of Workers’ Compensation § 13.01(3) (2006). See also J.K., supra note 6; R.O.,
Docket No. 08-2088 (issued May 18, 2009).

5

of a special hazard at the particular off-premises point. The second is the close association of the
access route with the premises, so far as going and coming are concerned.12
ANALYSIS
The Board finds that the case is not in posture for decision.
In determining whether a bus should be considered part of the employing establishment’s
premises, the Board must first consider factors to determine whether the parking facility was under
sufficient control by the employing establishment. Factors to be considered include whether the
employing establishment contracted for its exclusive use by its employees, whether spaces were
assigned by the employing establishment, whether the area was checked to see that no
unauthorized cars were parked in the lot, whether parking was provided without cost to the
employees, whether the public was permitted to use the lot, and whether other parking was
available to the employees. Secondly, the Board must determine whether the shuttle bus is to be
considered part of the premises of the employing establishment.
OWCP in a March 6, 2017 development letter, requested additional factual information
from the employing establishment with regard to whether appellant was in the performance of duty
when injured on January 27, 2017. The employing establishment, however, provided only cursory
responses to the questions posed. For example, it contended that appellant was able to park in a
lot closer to the airport facility; however, it did not elaborate on location, use, and TSA employee
access to that lot at the time of appellant’s injury. Conversely, appellant maintained that the
satellite lot was her only available parking option. As well, the record contains references to a
number of parking lots that were available for employees; however, no specific information was
provided as to their location, usage, and TSA employee access. It therefore remains unclear as to
whether the satellite parking lot that appellant was traveling to at the time of the injury was the
only place that appellant was permitted to park at the time of her injury. The employing
establishment also failed to elaborate on the location, route, and criteria for the use of shuttle bus
#108.
OWCP’s procedures provide that it should obtain relevant information, including relevant
diagrams, from an official superior if it requires clarification before determining whether the
employee was on the premises.13 As such, the Board finds that the case record is incomplete.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While appellant has the burden of proof to establish entitlement to compensation, OWCP shares
the responsibility in the development of the evidence, particularly when such evidence is of the
character normally obtained from the employing establishment or other governmental source. The
Board finds that OWCP did not sufficiently develop the evidence regarding whether appellant was
on the premises of the employing establishment at the time of injury.
On remand OWCP should obtain additional information from the employing
establishment. The deficiencies in the evidence of record, as noted herein, should be addressed so
12

Id. at § 13.01(3)(b).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.4(f) and (g)
(August 1992); see also L.P., Docket No. 17-1031 (issued January 5, 2018).

6

that an informed determination can be made regarding whether appellant was in the performance
of duty at the time of her injury. If so, OWCP should adjudicate whether the factual and medical
evidence establishes that she sustained an employment injury as alleged. Following this and other
such development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: November 5, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

